___________

                            No. 95-3027
                            ___________

United States of America,        *
                                 *
          Plaintiff-Appellee,    *
                                 *   Appeal from the United States
     v.                          *   District Court for the
                                 *   District of Minnesota.
Neeley Hawkins Long,             *
                                 *        [PUBLISHED]
          Defendant-Appellant.   *

                            ___________

                  Submitted:    February 14, 1996

                       Filed: February 23, 1996
                            ___________

Before McMILLIAN, LAY and HANSEN, Circuit Judges.

                            ___________


PER CURIAM.


     Neeley Hawkins Long was arrested along with Vontrell Williams
at the Minneapolis-St. Paul International Airport after Long
attempted to discard approximately ten ounces of crack cocaine she
had carried with Williams on a flight from Chicago. Long carried
a cellular telephone, a pager, and a health insurance card bearing
the name of her husband, Eddie Long. Williams, who was posing as
Long's husband, carried an identical health insurance card.
Williams lied to police and the magistrate judge about his
identity, and Long did not correct his statements. Long claims she
was under substantial pressure to assist Williams in this crime.
Nonetheless, pursuant to a written plea agreement, Long eventually
pled guilty to a conspiracy to possess with intent to distribute
cocaine base in violation of 21 U.S.C. § 846. The district court
sentenced Long to the mandatory minimum of 120 months imprisonment.
     On appeal, Long challenges the application of the mandatory
ten-year minimum sentence for "cocaine base" under 21 U.S.C.
§ 841(b)(1)(A) on two grounds.1 First, Long argues "cocaine base"
is chemically indistinguishable from "cocaine," creating an
ambiguity in the statute that should be resolved in her favor under
the rule of lenity. See United States v. Davis, 864 F. Supp. 1303
(N.D. Ga. 1994) (finding statute ambiguous and applying powder
cocaine minima under the rule of lenity). We need not address this
argument, however, because Long stipulated in her plea agreement
that her sentence would be governed by the applicable guidelines
for "150 to 500 grams of cocaine base" under U.S.S.G.
§ 2D1.1(c)(3), see Plea Agreement at 3, and Long does not seek to
withdraw from the plea agreement. See United States v. Nguyen, 46
F.3d 781, 783 (8th Cir. 1995). Moreover, we reject Long's argument
on the merits under United States v. Jackson, 64 F.3d 1213 (8th
Cir. 1995), pet. for cert. filed, No. 95-7438 (U.S. Jan. 9, 1996).
In Jackson, this court found "practical, real-world differences"
between powder and crack cocaine, such as the "cost, method of
production, availability to the urban poor," and the rate of
addiction, undermined the significance of the similarity in
"molecular structure" between the two types of cocaine. Id. at
1219-20. Further, Jackson noted the defendant did not contend he
"was unaware of the differences, or unable to distinguish, between
crack and other forms of cocaine," and thus held the statute was
not ambiguous and the rule of lenity inapplicable. Id. at 1220.
Like the defendant in Jackson, Long has made no argument she was
unaware she was dealing in crack or could not distinguish between


     1
      If Long obtains relief from the statutory 120-month
minimum, on remand the district court would be able to sentence
her to the lower end of the sentencing range, 108 months. In
addition, Long sought a downward departure from the guidelines
range because, she alleges, her involvement resulted from
"serious coercion, blackmail or duress, under circumstances not
amounting to a complete defense." See U.S.S.G. § 5K2.12. Long
also sought a downward departure under U.S.S.G. § 5K2.0 for other
mitigating factors.

                               -2-
the two, and thus Jackson is controlling here.

     Second, Long argues she was entitled to relief under 18 U.S.C.
§ 3553(f), which removes the statutory minima for certain crimes,
including violations of 21 U.S.C. § 846, if the defendant meets
certain conditions. See also U.S.S.G. § 5C1.2 (reproducing the
criteria of eligibility from § 3553(f) verbatim). The parties do
not dispute that Long qualified for relief under 18 U.S.C.
§ 3553(f)(1)-(4). They disagree, however, whether Long complied
with the terms of § 3553(f)(5), under which a defendant is eligible
for relief if the district court has found that:


     not later than the time of the sentencing hearing, the
     defendant has truthfully provided to the Government all
     information and evidence the defendant has concerning the
     offense or offenses that were part of the same course of
     conduct or of a common scheme or plan, but the fact that
     the defendant has no relevant or useful other information
     to provide or that the Government is already aware of the
     information shall not preclude a determination by the
     court that the defendant has complied with this
     requirement.


18 U.S.C. § 3553(f)(5); U.S.S.G. § 5C1.2(5).


     After Long pled guilty, the United States attorney and two
government agents interviewed Long, in the presence of Long's
attorney, about her criminal conduct to enable Long to comply with
§ 3553(f)(5).     When asked why Williams had her husband's
identification, Long, who is an airline employee, told the
government Williams had asked her to obtain employee non-revenue
airline tickets for him, which are available for the family members
of airline employees, but she had never done so. The government
subsequently obtained several non-revenue tickets purchased by Long
for travel by "Eddie Long" between Chicago and Minneapolis. The
government offered these tickets as exhibits at Long's sentencing
hearing.   Long then admitted on cross-examination that she had
provided Williams with non-revenue tickets on at least four

                               -3-
occasions and had lied about this   fact at the government interview,
explaining that she concealed the   fact from the government for fear
of retribution by her employer.     On the basis of her misstatement
to the government, the district     court found Long ineligible for
relief under § 3553(f).


     Long argues she provided all truthful information "not later
than the time of the sentencing hearing" under § 3553(f)(5) because
she admitted she provided Williams with non-revenue tickets at the
sentencing hearing.      Under Long's reading, defendants could
deliberately mislead the government about material facts, yet
retain eligibility for relief under § 3553(f) by "curing" their
misstatement at the sentencing hearing. Although this would serve
a sentencing court's interest in full disclosure for purposes of
sentencing, we think Long overlooks the government's interest in
full truthful disclosure when it interviews defendants.        This
interest is reflected in the text of § 3553(f)(5) in the clause
requiring the defendant's information be "truthfully provided to
the Government." Only if Long had provided truthful information
could the government have avoided the further investigation
required to discover the airline ticket receipts which showed Long
had provided Williams with non-revenue tickets to the Minneapolis-
St. Paul airport.


     Long next argues, notwithstanding her lie at the government
interview, that she provided all truthful information "concerning
the offense or offenses that were part of the same course of
conduct or of a common scheme or plan."              Long contends
§ 3553(f)(5), unlike the substantial assistance provision of
U.S.S.G. § 5K1.1, only requires disclosure of information relating
to the defendant's "offense of conviction and all relevant
conduct." U.S.S.G. § 5C1.2, comment. (n.3). Thus, Long contends,
she was only required to disclose information if it was relevant to
her offense and sentencing.


                               -4-
     We think the provision of airline tickets to a co-conspirator
to the Minneapolis-St. Paul airport is clearly relevant to "the
same course of conduct or . . . a common scheme or plan" of drug
trafficking when the defendant was apprehended carrying drugs, in
the presence of her co-conspirator, after their arrival at the
Minneapolis-St. Paul airport. To the extent that Long criticizes
the government for failing to provide sufficient "context" and
"notice" of why it wanted the information, we find that the
circumstances of her arrest provide all the context the government
was required to provide. The government was justified in asking
the question about other tickets and deserved an honest answer if
§ 3553(f)(5) was to apply. We also think that if such questioning
was beyond the scope of the relevant criminal conduct, it was
incumbent upon the defendant or defense counsel to object to the
question.   If Long thought she was not required to answer the
question under § 3553(f)(5), she could have declined to answer, but
she was not allowed to mislead the government.       See 18 U.S.C.
§ 3553(f)(5) ("[T]he fact that the defendant has no relevant or
useful other information to provide . . . shall not preclude a
determination by the court that the defendant has complied with
this requirement."); cf. U.S.S.G. § 3C1.1 (providing obstruction of
justice enhancement for any "defendant [who] willfully obstruct[s]
or impede[s] . . . the administration of justice during the
investigation, prosecution, or sentencing of the instant offense").


     For the foregoing reasons, the judgment is AFFIRMED.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -5-